DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 12/06/21 is acknowledged.  Claims 11-15 are withdrawn as being directed to non-elected inventions.  Accordingly, claims 1-10 are under examination.

Abstract
           Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  the listing of claims filed 06/06/19 includes line numbers along the left hand side of the page and these numbers cause confusion with the numbering of the claims.  It is recommended to clearly provide for a distinction of the line numbers and the claim numbers.  Perhaps the applicant could delete the line numbers from the side or provide a recitation such as --Claim 1--, --claim 2--, etc.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 8 the recitation “the multi-array of vertically aligned conducting material wires” there is insufficient antecedent basis for this limitation.  Claim 8 depends from claim 1 and claim 1 does not recite a multi-array of vertically aligned conducting material.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sierks et al (US 2014/0011691).
Sierks et al discloses a biosensor device comprising a microelectrode array platform containing an array of conductive material sensing sites wherein each sensing site is comprised of working and counter electrodes and a nanopourous membrane 
  With respect to the limitation “portable, ex-situ” as currently recited.  Sierks et al teaches the biosensor is designed so that it can be used in a physician’s office (e.g. para 0013).  Thus, Sierks et al teaches the biosensor is an ex-situ system and the device would be moved into the physicians office and is therefore portable.  
  With respect to the recitations “the bodily fluid sample derived from the patient having a presence or an absence of the one or more target biomarkers related to brain injury or disease, and in contact with the antibody and/or aptamer, wherein a change in electrochemical impedance is indicative of the presence of the one or more target biomarkers related to brain injury or disease in the bodily fluid sample, and wherein no change in electrochemical impedance is indicative of the absence of the one or more .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sierks et al in view of Kumta et al (US 2014/0255952).
See above for the teachings of Sierks et al.
Sierks et al differs from the instant invention in failing to teach the conducting material comprises a multi-array of vertically aligned conducting material wires and the antibody comprises biotin and the immobilized agent is streptavidin.
Kumta et al teaches a portable, ex-situ system for determining the presence of biomarkers using electrochemical impedance (The biosensor can be used as an in-situ or an ex-situ device to detect and measure the presence of the target clinical markers, Abstract,  For example, biosensors have been developed which exhibit quick response times, are less expensive, small, portable, and easy to use, thereby making them 
It would have been obvious to one of ordinary skill in the art at the tiling date of the invention to incorporate vertically aligned arrayed nanotubes, epoxy, avidin and biotin such as taught by Kumat et al into the impedance device of Sierks et al because 
        With respect to claim 10 and the recitation of “arranged in a concentric configuration”.  Kumta et al teaches that the impedance spectra was detected in a semicircle diameter and further It would have been obvious to one of ordinary skill in the art at the tiling date of the invention to incorporate a concentric configuration, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
           Arya et al (Langmuir, 2013, 29, pages 6770-6777) (submitted in the IDS filed 06/06/19) discloses an electrochemical biosensor for diagnosing traumatic brain injury.  Arya et al discloses the biosensor comprises an electrode having anti-GFAP immobilized on the electrode and that the detection is by electrochemical impedance spectroscopy (e.g. abstract).  Arya et al discloses that the antibody is attached by an immobilization agent (e.g. abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641